Name: 92/583/EEC: Council Decision of 14 December 1992 on the conclusion of the Protocol of amendment to the European Convention for the Protection of Animals kept for Farming Purposes
 Type: Decision
 Subject Matter: research and intellectual property;  environmental policy;  agricultural activity;  technology and technical regulations;  international affairs;  means of agricultural production
 Date Published: 1992-12-31

 31.12.1992 EN XM Official Journal of the European Communities L 395/21 COUNCIL DECISION of 14 December 1992 on the conclusion of the Protocol of amendment to the European Convention for the Protection of Animals kept for Farming Purposes (92/583/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas by Decision 78/923/EEC (3) the Community approved the European Convention for the Protection of Animals kept for Farming Purposes, hereinafter referred to as the Convention; whereas the Community has deposited its instrument of approval; Whereas the Committee of Ministers of the Council of Europe adopted, on 15 November 1991, a Protocol of amendment to the Convention in order to take account of technical and scientific developments in livestock farming; Whereas disparities in national laws on the protection of animals kept for farming purposes may give rise to unequal conditions of competition and may consequently have an indirect effect on the proper functioning of the common market; Whereas the Convention covers matters which fall within the scope of the common agricultural policy; Whereas the Community's participation thus contributes to the achievement of its objectives, Whereas the Protocol of amendment should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol of amendment to the European Convention for the Protection of Animals kept for Farming Purposes is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall deposit the instrument of approval in accordance with Article 6 (4) of the Protocol of amendment. Done at Brussels, 14 December 1992. For the Council The President J. GUMMER (1) OJ No C 337, 21. 12. 1992. (2) OJ No C 332, 16. 12. 1992, p. 24. (3) OJ No L 323, 17. 11. 1978, p. 12. PROTOCOL OF AMENDMENT TO THE EUROPEAN CONVENTION FOR THE PROTECTION OF ANIMALS KEPT FOR FARMING PURPOSES PROTOCOLE D'AMENDEMENT Ã LA CONVENTION EUROPÃ ENNE SUR LA PROTECTION DES ANIMAUX DANS LES Ã LEVAGES THE MEMBER STATES OF THE COUNCIL OF EUROPE and THE EUROPEAN ECONOMIC COMMUNITY, signatory hereto, HAVING REGARD to the European Convention for the protection of animals kept for farming purposes of 10 March 1976, hereinafter called the Convention, CONSIDERING that it is desirable to extend explicitly the scope of the Convention to apply also to certain aspects of developments in animal husbandry techniques, in particular in respect of biotechnology, and to the killing of animals on the farm and, at the same time to adapt some provisions of the Convention to the evolving situation in respect of animal husbandry, HAVE AGREED AS FOLLOWS: LES Ã TATS MEMBRES DU CONSEIL DE L'EUROPE et LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE, signataires du prÃ ©sent protocole d'amendement, VU la convention europÃ ©enne sur la protection des animaux dans les Ã ©levages, du 10 mars 1976, ci-aprÃ ¨s dÃ ©nommÃ ©e «la convention », CONSIDÃ RANT qu'il est souhaitable d'Ã ©largir explicitement le champ d'application de la convention Ã certains aspects des dÃ ©veloppements dans les mÃ ©thodes d'Ã ©levage des animaux, en particulier en matiÃ ¨re de biotechnologie, et au sacrifice des animaux Ã la ferme, et en mÃ ªme temps d'adapter certaines dispositions de la convention Ã la situation Ã ©volutive en matiÃ ¨re d'Ã ©levage d'animaux, SONT CONVENUS DE CE QUI SUIT: Article 1 Article 1 of the Convention shall be amended to read: This Convention shall apply to the breeding, keeping, care and housing of animals and in particular to animals in intensive stock-farming systems. For the purposes of this Convention animals  shall mean animals bred or kept for the production of food, wool, skin or fur, or for other farming purposes, including animals produced as a result of genetic modifications or novel genetic combinations. Intensive stock farming  systems shall mean husbandry methods in which animals are kept in such numbers or density, or in such conditions, or at such production levels, that their health and welfare depend upon frequent human attention. Article 2 A new Article 3 shall be inserted in the Convention, which reads as follows: Natural or artificial breeding or breeding procedures which cause or are likely to cause suffering or injury to any of the animals involved shall not be practised; no animal shall be kept for farming purposes unless it can be reasonably expected, on the basis of its phenotype or genotype, that it can be kept without detrimental effects on its health or welfare. Article premier L'article 1er de la convention est amendÃ © comme suit: «La prÃ ©sente convention s'applique Ã l'Ã ©levage, Ã la dÃ ©tention, aux soins et au logement des animaux, en particulier dans les. systÃ ¨mes d'Ã ©levage intensif. Au sens de la prÃ ©sente convention, on entend par «animaux » ceux qui sont Ã ©levÃ ©s ou gardÃ ©s pour la production de denrÃ ©es alimentaires, de laine, de peaux ou fourrures, ou Ã d'autres fins agricoles, y compris les animaux rÃ ©sultant de modifications gÃ ©nÃ ©tiques ou de nouvelles combinaisons gÃ ©nÃ ©tiques. On entend par «systÃ ¨mes d'Ã ©levage intensif » les mÃ ©thodes d'Ã ©levage dans lesquelles les animaux sont dÃ ©tenus en tel nombre, ou en telle densitÃ ©, ou dans de telles conditions, ou en vue de tels taux de production que leur santÃ © et leur bien-Ã ªtre dÃ ©pendent des frÃ ©quentes attentions de l'homme. » Article 2 Un nouvel article 3 est insÃ ©rÃ © dans la convention, libellÃ © comme suit: «L'Ã ©levage naturel ou artificiel, ou les procÃ ©dures d'Ã ©levage qui causent ou sont susceptibles de causer des souffrances ou des dommages Ã tout animal en cause ne doivent pas Ã ªtre pratiquÃ ©s; aucun animal ne doit Ã ªtre gardÃ © Ã des fins d'Ã ©levage Ã moins que l'on puisse raisonnablement s'attendre, sur la base de son phÃ ©notype ou de son gÃ ©notype, Ã ce que cet animal puisse Ã ªtre gardÃ © sans qu'il puisse y avoir d'effets nÃ ©fastes sur sa santÃ © ou son bien-Ã ªtre. » Article 3 Article 3 of the Convention shall be re-numbered Article 3a. Article 4 Article 6 of the Convention shall be amended to read: No animal shall be provided with food or liquid in a manner, nor shall such food or liquid contain any substance, which may cause unnecessary suffering or injury. No other substance with the exception of those given for therapeutic or prophylactic purposes shall be administered to an animal unless it has been demonstrated by scientific studies of animal welfare or established experience that the effect of the substance is not detrimental to the health or welfare of the animal. Article 5 Article 7 of the Convention shall be amended to read: 1. The condition and state of health and welfare of animals shall be thoroughly inspected at intervals sufficient to avoid unnecessary suffering and in the case of animals kept in intensive stock-farming systems at least once a day. 2. When an animal is to be killed on the farm, this shall be done competently and in any case without causing unnecessary pain or distress to the animal or to other animals. 3. Technical equipment used in intensive stock-farming systems shall be thoroughly inspected at least once a day, and any defect discovered shall be remedied with the least possible delay. When a defect cannot be remedied forthwith, all temporary measures necessary to safeguard the health and welfare of the animals shall be taken immediately. Article 6 1. This Protocol of amendment shall be open for signature by the Member States of the Council of Europe which have signed or acceded to the Convention, and by the European Economic Community, which may become Parties to this Protocol of amendment by: (a) signature without reservation as to ratification, acceptance or approval; or (b) signature subject to ratification, acceptance or approval, followed by ratification, acceptance or approval. 2. No Member State of the Council of Europe shall sign without reservation as to ratification, acceptance or approval, or deposit an instrument of ratification, acceptance or approval, unless it is already or becomes simultaneously a Party to the Convention. 3. Any State not a member of the Council which has acceded to the Convention may also accede to this Protocol of amendment. 4. Instruments of ratification, acceptance, approval or accession shall be deposited with the Secretary General of the Council of Europe. Article 3 L'article 3 de la convention est renumÃ ©rotÃ © article 3 bis. Article 4 L'article 6 de la convention est amendÃ © comme suit: «Aucun animal ne doit Ã ªtre alimentÃ © de telle sorte qu'il en rÃ ©sulte des souffrances ou des dommages inutiles et son alimentation ne doit pas contenir de substances qui puissent lui causer des souffrances ou des dommages inutiles. Aucune autre substance, Ã l'exception des substances administrÃ ©es Ã des fins thÃ ©rapeutiques ou prophylactiques, ne doit Ã ªtre administrÃ ©e Ã un animal Ã moins qu'il n'ait Ã ©tÃ © dÃ ©montrÃ © par des Ã ©tudes scientifiques du bien-Ã ªtre des animaux ou sur la base d'une expÃ ©rience Ã ©tablie que l'effet de la substance n'est pas contraire Ã sa santÃ © ou Ã son bien-Ã ªtre. » Article 5 L'article 7 de la convention est amendÃ © comme suit: «1. La condition et l'Ã ©tat de santÃ © et de bien-Ã ªtre de l'animal doivent faire l'objet d'une inspection approfondie Ã des intervalles suffisants pour Ã ©viter des souffrances inutiles, soit au moins une fois par jour dans le cas d'animaux gardÃ ©s dans des systÃ ¨mes d'Ã ©levage intensif. 2. Lorsqu'un animal doit Ã ªtre sacrifiÃ © Ã la ferme, le sacrifice doit Ã ªtre fait avec compÃ ©tence et, dans tous les cas, sans causer de souffrances ou de dÃ ©tresse inutiles Ã l'animal ou aux autres animaux. 3. Les installations techniques dans les systÃ ¨mes d'Ã ©levage intensif doivent faire l'objet, au moins une fois par jour, d'une inspection approfondie et tout dÃ ©faut constatÃ © doit Ã ªtre Ã ©liminÃ © dans les dÃ ©lais les plus courts. Lorsqu'un dÃ ©faut ne peut Ã ªtre Ã ©liminÃ © sur-le-champ, toutes les mesures temporaires nÃ ©cessaires pour prÃ ©server la santÃ © et le bien-Ã ªtre des animaux doivent Ã ªtre prises immÃ ©diatement. » Article 6 1. Le prÃ ©sent protocole d'amendement est ouvert Ã la signature des Ã tats membres du Conseil de l'Europe ayant signÃ © ou ayant adhÃ ©rÃ © Ã la convention, et Ã celle de la CommunautÃ © Ã ©conomique europÃ ©enne, qui peuvent devenir parties au prÃ ©sent protocole d'amendement par: a) signature sans rÃ ©serve de ratification, d'acceptation ou d'approbation, ou b) signature sous rÃ ©serve de ratification, d'acceptation ou d'approbation, suivie de ratification, d'acceptation ou d'approbation. 2. Un Ã tat membre du Conseil de l'Europe ne peut signer sans rÃ ©serve de ratification, d'acceptation, d'approbation ou dÃ ©poser un instrument de ratification, d'acceptation ou d'approbation s'il n'est pas dÃ ©jÃ ou s'il ne devient pas simultanÃ ©ment partie Ã la convention. 3. Tout Ã tat non membre du Conseil qui a adhÃ ©rÃ © Ã la convention peut Ã ©galement adhÃ ©rer au prÃ ©sent protocole d'amendement. 4. Les instruments de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion seront dÃ ©posÃ ©s prÃ ¨s le SecrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe. Article 7 This Protocol of amendment shall enter into force on the first day of the month following the date on which all the Parties to the Convention have become Parties to this Protocol of amendment in accordance with the provisions of Article 6. Article 8 From the date of its entry into force, this Protocol of amendment shall form an integral part of the Convention. Article 9 No reservation may be made in respect of the provisions of this Protocol. Article 10 The Secretary General of the Council of Europe shall notify the Member States of the Council of Europe, any State which has acceded to the Convention and the European Economic Community, of: (a) any signature of this Protocol of amendment; (b) the deposit of any instrument of ratification, acceptance, approval or accession; (c) the date of entry into force of this Protocol of amendment, in accordance with Article 7; (d) any other act, declaration, notification or communication relating to this Protocol of amendment. Article 7 Le prÃ ©sent protocole d'amendement entrera en vigueur le premier jour du mois qui suit la date Ã laquelle toutes les parties Ã la convention seront devenues parties au prÃ ©sent protocole d'amendement, conformÃ ©ment aux dispositions de l'article 6. Article 8 Ã partir de sa date d'entrÃ ©e en vigueur, le prÃ ©sent protocole d'amendement sera considÃ ©rÃ © comme faisant partie intÃ ©grante de la convention. Article 9 Aucune rÃ ©serve ne peut Ã ªtre faite eu Ã ©gard aux dispositions de ce protocole. Article 10 Le SecrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe notifiera aux Ã tats membres du Conseil de l'Europe, Ã tout Ã tat ayant adhÃ ©rÃ © Ã la convention ainsi qu'Ã la Communaute Ã ©conomique europÃ ©enne: a) toute signature du prÃ ©sent protocole d'amendement; b) le dÃ ©pÃ ´t de tout instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion; c) la date d'entrÃ ©e en vigueur du prÃ ©sent protocole d'amendement, conformÃ ©ment Ã son article 7; d) tout autre acte, dÃ ©claration, notification ou communication ayant trait au prÃ ©sent protocole d'amendement. In witness whereof the undersigned, being duly authorized thereto, have signed this Protocol. Done at ..., this ..., in English and French, both texts being equally authentic, in a single copy which shall be deposited in the archives of the Council of Europe. The Secretary General of the Council of Europe shall transmit certified copies to each Member State of the Council of Europe, to any other Contracting State to the Convention and to the European Economic Community. En foi de quoi, les soussignÃ ©s, dÃ »ment autorisÃ ©s Ã cet effet, ont signÃ © le prÃ ©sent protocole. Fait Ã ..., le ..., en franÃ §ais et en anglais, les deux textes faisant Ã ©galement foi, en un seul exemplaire qui sera dÃ ©posÃ © dans les archives du Conseil de l'Europe. Le SecrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe en communiquera copie certifiÃ ©e conforme Ã chacun des Ã tats membres du Conseil de l'Europe, aux autres Ã tats contractants Ã la convention et Ã la CommunautÃ © Ã ©conomique europÃ ©enne.